Citation Nr: 1721334	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 2006 for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees.

2.  Entitlement to service connection for a chronic disability manifested by right ankle pain.

3.  Entitlement to service connection for a chronic disability manifested by left ankle pain.

4.    Entitlement to service connection for a chronic disability manifested by right shoulder pain.

5.  Entitlement to service connection for a chronic disability manifested by left shoulder pain.

6.  Entitlement to service connection for a chronic disability manifested by left arm pain.

7.  Entitlement to service connection for a chronic disability manifested by right arm pain.  

8.  Entitlement to service connection for a chronic disability manifested by right pelvic pain.

9.  Entitlement to service connection for a chronic disability manifested by left pelvic pain.

10.  Entitlement to service connection for chronic disability manifested by bilateral hip pain.

11.  Entitlement to service connection for chronic disability manifested by bilateral leg pain.

12.  Entitlement to service connection for chronic disability manifested by bilateral foot pain.

13.  Entitlement to an initial rating higher than 40 percent for fibromyalgia

14.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, other than as due to fibromyalgia.

15.  Entitlement to service connection for headaches, other than as due to fibromyalgia.

16.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.

17.  Entitlement to service connection for a respiratory disorder, to include asthma and COPD, to include as due to an undiagnosed illness.

18.  Whether new and material evidence has been received to reopen a claim for service connection for an undiagnosed illness, other than fibromyalgia, manifested by fatigue.

19.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic disability, other than fibromyalgia or retropatellar pain syndrome, to include arthritis, manifested by bilateral knee pain.

20.  Entitlement to service connection for a chronic disability, other than fibromyalgia or retropatellar pain syndrome, to include arthritis, manifested by bilateral knee pain.

21. Entitlement to an effective date prior to March 21, 2008 for service connection for a chronic acquired psychiatric disorder to include PTSD and depression. 

22.  Entitlement to a higher rating for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression, currently rated as 10 percent from March 21, 2008; 30 percent from January 6, 2009; and 50 percent from July 31, 2012.

23.  Entitlement to an effective date prior to September 14, 2010 for the award of service connection for fibromyalgia.

24.  Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  He served in Southwest Asia from December 8, 1990 to April 19, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Appeals Management Center (entitlement to an earlier effective date for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees) and the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.  The matters regarding headaches, respiratory disorder, fatigue, right ankle pain, left ankle pain, right shoulder pain, left shoulder pain, left arm pain, right arm pain, bilateral leg pain, right pelvic pain, left pelvic pain, bilateral hip pain, and bilateral foot pain were remanded by the Board for the issuance of a statement of the case (SOC) in March 2012. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2017.  A transcript of that hearing is of record.  

The Board notes that entitlement to an increased disability rating greater than 10 percent for left knee retropatellar pain syndrome with limitation of flexion, entitlement to an increased disability rating greater than 10 percent for right knee retropatellar pain syndrome with limitation of flexion, entitlement to an increased disability rating greater than 10 percent for left knee retropatellar pain syndrome with limitation of extension, entitlement to an increased disability rating greater than 10 percent for right knee retropatellar pain syndrome with limitation of extension, entitlement to an increased disability rating greater than 20 percent for right lower extremity radiculopathy, entitlement to an increased disability rating greater than 20 percent for left lower extremity radiculopathy, entitlement to an effective date earlier than October 17, 2016, for the grant of service connection for right lower extremity radiculopathy, entitlement to an effective date earlier than October 17, 2016 for the grant of service connection for left lower extremity radiculopathy, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 14, 2010, and entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to September 14, 2010, were remanded by the Board in March 2017.  These issues are still being developed, and will not be discussed in the decision below.  Additionally, an appeal for entitlement to an annual clothing allowance is awaiting a hearing and is not ripe for appellate review at this time.

The issues of entitlement to service connection for headaches; entitlement to service connection for a respiratory disorder; entitlement to service connection for a disability other than fibromyalgia or retropatellar pain syndrome manifested by bilateral knee pain; entitlement to a higher rating for a chronic acquired psychiatric disorder to include PTSD and depression; and entitlement to service connection for cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 13, 2017, following certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to an effective date prior to October 31, 2006, for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees; entitlement to service connection for a disability manifested by right ankle pain; entitlement to service connection for a disability manifested by left ankle pain; entitlement to service connection for a disability manifested by right shoulder pain; entitlement to service connection for a disability manifested by left shoulder pain; entitlement to service connection for a disability manifested by left arm pain; entitlement to service connection for a disability manifested by right arm pain; entitlement to service connection for a disability manifested by right pelvic pain; entitlement to service connection for a disability manifested by left pelvic pain; entitlement to service connection for a disability manifested by bilateral hip pain; entitlement to service connection for a disability manifested by bilateral leg pain; entitlement to service connection for a disability manifested by bilateral foot pain; entitlement to an initial rating higher than 40 percent for fibromyalgia, is requested.

2.  In an October 2000 decision, the Board denied a claim for service connection for vascular headaches, claimed in the alternative as a disability due to undiagnosed illness manifested by headaches; the decision was appealed but dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in October 2001.  Therefore, the Board's denial became final.

3.  Evidence received since the final October 2000 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, and raises a reasonable possibility of substantiating the claim of service connection for headaches, other than as due to fibromyalgia.

4.  In a January 1996 rating decision, the RO denied service connection for asthma/COPD due to smoke exposure; the Veteran began but did not perfect an appeal of the decision, and it became final.

5.  In an October 2000 decision, the Board denied a claim for service connection for asthma and COPD due to smoke exposure, claimed in the alternative as a disability due to undiagnosed illness manifested by asthma and COPD, and entitlement to service connection for a disability manifested by shortness of breath (other than COPD and asthma), claimed in the alternative as a disability due to undiagnosed illness manifested by shortness of breath; the decision was appealed but dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in October 2001.  Therefore, the Board's denial became final.

6.  Evidence received since the October 2000 Board denial relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder, to include asthma and COPD, to include as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.

7.  In a June 1995 rating decision, the RO denied service connection for fatigue as due to undiagnosed illness.  The Veteran began but did not perfect an appeal of this decision, and it became final.  

8.  In an October 2000 decision, the Board declined to reopen a claim of service connection for a disability manifested by fatigue, claimed in the alternative as a disability due to undiagnosed illness manifested by fatigue; the decision was appealed but dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in October 2001.  Therefore, the Board's denial became final.

9.  Evidence received since the October 2000 Board denial is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an undiagnosed illness other than fibromyalgia manifested by fatigue.

10.  In a June 1995 rating decision, the RO denied service connection for joint pain as due to an undiagnosed illness.  The Veteran began but did not perfect an appeal of this decision, and it became final.  

11.  Evidence received since the June 1995 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a disability other than fibromyalgia, to include arthritis, manifested by bilateral knee pain.

12.  The date entitlement arose for service connection for a chronic acquired psychiatric disorder to include PTSD and depression is August 24, 1998, which is the date of a diagnosis of dysthymic disorder.

13.  On November 3, 1998, VA received the Veteran's claim of service connection for PTSD.  There is no open claim of service connection for PTSD prior to that date.

14.  The Veteran filed a claim for fatigue, sore joints, muscle soreness, flue-like symptoms, gastrointestinal (stomach) problems, and memory loss, which is construed as a claim for fibromyalgia, on June 2, 1994.  There is no document that can be construed as an open claim of service connection for fibromyalgia earlier than that date.

15.  There is no medical evidence of a clear diagnosis of fibromyalgia prior to September 14, 2010, which is the currently-assigned effective date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an effective date prior to October 31, 2006 for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by right ankle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by left ankle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by right shoulder pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by left shoulder pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by left arm pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by right arm pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by right pelvic pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by left pelvic pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by bilateral hip pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by bilateral leg pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for withdrawal of the issue of entitlement to service connection for a disability manifested by bilateral foot pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

13.  The criteria for withdrawal of the issue of entitlement to an initial rating higher than 40 percent for fibromyalgia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

14.  The October 2000 Board decision, which denied service connection for vascular headaches, claimed in the alternative as a disability due to undiagnosed illness manifested by headaches, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

15.  The evidence added to the record since the October 2000 decision is new and material as to the claim of entitlement to service connection for headaches; the claim of entitlement to service connection for headaches other than as due to fibromyalgia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).     

16.  The January 1996 rating decision, which denied service connection for asthma/COPD due to smoke exposure, is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

17.  The October 2000 Board decision, which denied service connection for asthma and COPD due to smoke exposure, claimed in the alternative as a disability due to undiagnosed illness manifested by asthma and COPD, and entitlement to service connection for a disability manifested by shortness of breath (other than COPD and asthma), is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

18.  The evidence added to the record since the October 2000 decision is new and material as to the claim of entitlement to service connection for a respiratory disorder, to include asthma and COPD, to include as due to an undiagnosed illness; the claim of entitlement to service connection for a respiratory disorder, to include asthma and COPD, to include as due to an undiagnosed illness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).     

19.  The June 1995 rating decision, which denied service connection for fatigue as due to undiagnosed illness, is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

20.  The October 2000 Board decision, which declined to reopen a claim of service connection for a disability manifested by fatigue, claimed in the alternative as a disability due to undiagnosed illness manifested by fatigue, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

21.  New and material evidence has not been received to reopen a claim of entitlement to service connection for an undiagnosed illness other than fibromyalgia manifested by fatigue.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).

22.  The June 1995 rating decision, which denied in relevant part service connection for joint pain as due to undiagnosed illness, is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

23.  The evidence added to the record since the June 1995 rating decision is new and material as to the claim of entitlement to service connection for a disability other than fibromyalgia, to include arthritis, manifested by bilateral knee pain; the claim of entitlement to service connection for disability other than fibromyalgia, to include arthritis, manifested by bilateral knee pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

24.  The criteria for an effective date of November 3, 1998 and no earlier for the award of service connection for a chronic acquired psychiatric disorder to include PTSD and depression have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

25.  The criteria for an effective date earlier than September 14, 2010 for the award of service connection for fibromyalgia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues on appeal of entitlement to an effective date prior to October 31, 2006 for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees; entitlement to service connection for a disability manifested by right ankle pain; entitlement to service connection for a disability manifested by left ankle pain; entitlement to service connection for a disability manifested by right shoulder pain; entitlement to service connection for a disability manifested by left shoulder pain; entitlement to service connection for a disability manifested by left arm pain; entitlement to service connection for a disability manifested by right arm pain; entitlement to service connection for a disability manifested by right pelvic pain; entitlement to service connection for a disability manifested by left pelvic pain; entitlement to service connection for a disability manifested by bilateral hip pain; entitlement to service connection for a disability manifested by bilateral leg pain; entitlement to service connection for a disability manifested by bilateral foot pain; entitlement to an initial rating higher than 40 percent for fibromyalgia, in a letter received on February 13, 2017.  The Veteran phrased the issue of entitlement to an effective date prior to October 31, 2006, for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees as "any other claims related to earlier effective date other than what is mentioned on page 2."  These issues were also withdrawn on the record in the February 2017 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

VCAA 

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

With regard to the earlier effective date issues, the veteran's filing of a notice of disagreement as to the effective date assigned on award of service connection does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant law concerning assignment of effective dates

As to the claims to reopen, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2009 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claims for service connection.  See Kent v. Nicholson, 20 Vet. App 1 (2006).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A VA opinion was not obtained in this case; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4).  Additionally, there is no reasonable possibility that a VA medical examination or opinion would help to substantiate the matters of earlier effective date and no further action is required to comply with the duty to assist

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claims of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  They also asked questions to draw out the current state of the Veteran's disabilities.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.
 See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claims to Reopen

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A June 1995 rating decision denied service connection for joint pain as due to undiagnosed illness on the grounds that the disability neither arose during service in the Persian Gulf, nor was manifested to a compensable degree of 10 percent within two years after the last date of service in the Persian Gulf theater, and because a VA examination showed no evidence of joint pain.  The rating decision also denied service connection for fatigue as due to undiagnosed illness on the grounds that the fatigue neither arose during service in the Persian Gulf theater, nor was it manifested to a compensable degree of 10 percent within two years after the last date of service in the Persian Gulf theater.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  The Board notes that an April 1996 rating decision granted service connection for bilateral retropatellar pain syndrome, and a March 2012 Board decision granted service connection for fibromyalgia.

Since the June 1995 final denial, VA has received medical evidence of continued knee pain, including a September 2016 VA treatment note indicating a diagnosis of bilateral primary osteoarthritis of the knee.  The Veteran testified in his hearing that his knees have worsened to the point that he now has a diagnosis of arthritis of the knees, which he believes is related to his knee pain in service, and is separate from the retropatellar pain syndrome and fibromyalgia that are already service-connected.  This information constitutes new and material evidence as to service connection for a disability other than fibromyalgia or retropatellar pain syndrome, to include arthritis, manifested by bilateral knee pain.  The evidence goes towards the existence of a current disability other than service-connected retropatellar pain syndrome or fibromyalgia.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a disability other than retropatellar pain syndrome and fibromyalgia, to include arthritis, manifested by bilateral knee pain is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service connection for vascular headaches was denied by the Board in October 2000 on the grounds that the record did not reflect that the Veteran's headaches initially manifested during service, or are related to in-service disease or injury.  
The October 2000 Board decision also denied service connection for COPD due to smoke exposure, claimed in the alternative as a disability due to undiagnosed illness manifested by asthma and COPD, on the grounds that the record does not reflect that asthma or COPD was present during the Veteran's period of active duty.  The October 2000 decision denied service connection for a disability manifested by shortness of breath (other than COPD and asthma), claimed in the alternative as a disability due to undiagnosed illness manifested by shortness of breath, on the grounds that the Veteran's STRs did not demonstrate that a disability manifested by shortness of breath was identified during service, and because clinical diagnoses of asthma and airway disease have been found, meaning there is no legal entitlement to a claim for undiagnosed illness.  The October 2000 Board decision declined to reopen the Veteran's claim of entitlement to service connection for a disability manifested by fatigue, claimed in the alternative as a disability due to undiagnosed illness manifested by fatigue, on the grounds that the evidence added to the record since the June 1995 denial was new in that it shows that fatigue continues to be manifested, but that it was not material because the evidence showed fatigue as a symptom of nightmares and poor sleeping habits, rather than fatigue as a disability.

As to headaches, since the October 2000 Board denial, the Board has received an April 2010 VA neurological examination that includes an assessment of posttraumatic migraine by history, and the Veteran's assertion that his headaches started after hitting his head on a tank in June 1990.  The Veteran's testimony is considered credible for the purposes of reopening his claim.  This information constitutes new and material evidence as to service connection for headaches.  The evidence goes towards the existence of a current disability other than fibromyalgia, the existence of an in-service event causing the disability, and a nexus between the two in the form of the Veteran's testimony that the headaches started after the head injury.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for headaches, other than as due to fibromyalgia, is reopened.

In treating the above as a claims to reopen rather than a distinct claims, the Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), which indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board cannot reflexively conclude that the appearance of a new diagnosis is always evidence amounting to a new claim, but must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  The June 1995 denial encompassed any disability manifested by joint pain, which would include arthritis.  The October 2000 denial considered vascular headaches, which would reasonably encompass all headaches.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, there was no proper diagnosis of a disability productive of joint pain at the time of the June 1995 denial to allow for distinction.  In this case, as the claims are being reopened and the underlying service connection claims are being remanded, there is no prejudice in treating these matters as claims to reopen.  

As to respiratory disorder, since the October 2000 Board denial, in his hearing testimony the Veteran identified sandstorms and dust storms, in addition to the smoke from oil wells considered previously, as in-service events causing his respiratory disorder.  The Veteran has also testified that he was treated for wheezing in August 1992, during his active duty service.  The Veteran's testimony is considered credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This information constitutes new and material evidence as to service connection for a respiratory disorder, to include asthma and COPD.  The evidence goes towards the existence of in-service events that caused the Veteran's current respiratory disorder.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder, to include asthma and COPD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As to an undiagnosed disability other than fibromyalgia manifested by fatigue, since the October 2000 Board denial, VA has received lay statements and treatment notes indicating ongoing fatigue.  The Veteran testified in his hearing that a doctor diagnosed him with fatigue, as opposed to noting fatigue as a symptom, and he believes that this diagnosis is new and material evidence sufficient to reopen his claim.  The record reflects that the Veteran is a lay person, meaning he does not have medical training.  Although the Veteran's lay testimony is considered credible for these purposes, he is not competent to relate a diagnosis in this case.  The connection between what a physician said and the layman's account of what the physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, in his hearing testimony the Veteran noted that he was not sure if his fatigue was separate from fibromyalgia or not.  

There is a September 2012 VA treatment note diagnosing the Veteran with fatigue, but it specifically goes on to state that the fatigue is due to fibromyalgia.  The Veteran is already service-connected for fibromyalgia, and this September 2012 diagnosis is not new or material evidence of a disability other than fibromyalgia manifested by fatigue.  Since the fibromyalgia diagnosis, the Veteran's treatment records consistently relate his fatigue to his service-connected fibromyalgia.  There is no competent medical evidence of a disability other than fibromyalgia manifested by fatigue.  The Veteran's experience of fatigue was already part of the evidence upon which the October 2000 denial was based, as well as part of the evidence leading to the grant of service connection for fibromyalgia in a March 2012 Board decision.  Therefore, the Veteran's continued treatment for fatigue is cumulative and redundant of evidence already in the record.  Thus, even though there are medical records showing treatment for and a diagnosis of fatigue due to fibromyalgia, the evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for a disability other than fibromyalgia manifested by fatigue, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for a disability other than fibromyalgia manifested by fatigue is not reopened.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for a disability other than fibromyalgia manifested by fatigue has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Board recognizes that the RO denied these claims on their merits in a February 2014 SOC, thus adjudicating them de novo and implicitly reopening the claims.  Regardless of the determinations made by the RO, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

Earlier Effective Date for PTSD

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

As to the issue of a chronic acquired psychiatric disorder, the Veteran claimed service connection for PTSD on November 3, 1998.  The claim was eventually granted in a March 2012 Board decision, and was assigned an effective date of March 21, 2008, by a June 2013 rating decision.  The effective date and ratings assigned by this rating decision were appealed by the Veteran.  

The Veteran did submit a claim of service connection for emotional and mental stress in November 1996, but the claim was denied in a July 1997 rating decision that became final.  The Veteran has not claimed that there was clear and unmistakable error with regard to the July 1997 rating decision.  Therefore, the November 1996 claim is not open, and it cannot be used as the date of claim in this matter.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2).  In this case, the RO assigned an effective date of March 21, 2008 because that was the earliest confirmed diagnosis of PTSD.  However, the Board notes that the Veteran was service-connected for a chronic acquired psychiatric disorder to include PTSD and depression.  Therefore, in this case, entitlement arose when the Veteran was diagnosed with a chronic acquired psychiatric disorder, not necessarily PTSD.  The Board finds that an August 24, 1998 VA treatment note contains a diagnosis of dysthymic disorder.  Dysthymic is defined as characterized by symptoms of mild depression.  Dorland's Illustrated Medical Dictionary, 582 (32nd ed. 2012).  Dysthymic disorder is encompassed by a chronic acquired psychiatric disorder to include PTSD and depression.

Therefore, in this case, the date entitlement arose was August 24, 1998, but the date of claim was November 3, 1998.  The later of these two, which is November 3, 1998.  As such, November 3, 1998, and no earlier, is the appropriate effective date for service connection for a chronic acquired psychiatric disorder to include PTSD and depression. 

Earlier Effective Date for Fibromyalgia

As to fibromyalgia, the Veteran filed a claim for fatigue, sore joints, muscle soreness, flue-like symptoms, gastrointestinal (stomach) problems, and memory loss, which was received on June 2, 1994.  The Veteran stated that he believed these conditions were due to his Persian Gulf service.  Board concludes that this claim reasonably encompasses a claim for fibromyalgia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  After a lengthy procedural process, this claim was eventually granted by a March 2012 Board decision, and assigned an effective date of September 14, 2010, by the RO in June 2013.  

Unfortunately, the Veteran was not diagnosed with fibromyalgia prior to September 14, 2010.  Although an April 29, 2010 treatment note from a VA neurology exam states that the physician suspects the Veteran's diffuse pain problems represent fibromyalgia, a suspicion does not rise to the level of a diagnosis.  Therefore, the Board may not find that April 29, 2010 is the date that entitlement arose.  The Board is sympathetic to the Veteran's argument that he had signs and symptoms of fibromyalgia prior to September 14, 2010, and that VA medical personnel should have diagnosed him earlier.  However, the Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has not been demonstrated by competent clinical evidence that VA misdiagnosed the Veteran's fibromyalgia.  As discussed above, the law mandates that the earliest date on which service connection can be granted is the later of the date entitlement arose (meaning the disability was diagnosed) or the date his claim was received by VA.  Where, as in this case, the date of entitlement arose after the receipt of the claim for the disability, it is correct to assign the date entitlement arose as the effective date for the award of service connection.  Accordingly, an effective date for the award of service connection for fibromyalgia earlier than September 14, 2010 must be denied.


ORDER

The issue of entitlement to an effective date prior to October 31, 2006, for the grant of separate ratings for retropatellar pain syndrome causing limitation of flexion and extension of the right and left knees is dismissed.  

The issue of entitlement to service connection for a disability manifested by right ankle pain is dismissed.  

The issue of entitlement to service connection for a disability manifested by left ankle pain is dismissed.

The issue of entitlement to service connection for a disability manifested by right shoulder pain is dismissed.

The issue of entitlement to service connection for a disability manifested by left shoulder pain is dismissed.

The issue of entitlement to service connection for a disability manifested by left arm pain is dismissed.

The issue of entitlement to service connection for a disability manifested by right arm pain is dismissed.

The issue of entitlement to service connection for a disability manifested by right pelvic pain is dismissed.

The issue of entitlement to service connection for a disability manifested by left pelvic pain is dismissed.

The issue of entitlement to service connection for a disability manifested by bilateral hip pain is dismissed.

The issue of entitlement to service connection for a disability manifested by bilateral leg pain is dismissed.

The issue of entitlement to service connection for a disability manifested by bilateral foot pain is dismissed.

The issue of entitlement to an initial rating higher than 40 percent for fibromyalgia is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for headaches, other than as due to fibromyalgia, is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness, is reopened, and to that extent the appeal is granted.

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for an undiagnosed illness other than fibromyalgia manifested by fatigue; as such, the application to reopen the claim is denied.

New and material evidence having been received, the claim of entitlement to service connection for a disability other than fibromyalgia or retropatellar pain syndrome, to include arthritis, manifested by bilateral knee pain is reopened, and to that extent the appeal is granted.

Entitlement to an effective date of November 3, 1998, and no earlier, for the award of service connection for a chronic acquired psychiatric disorder to include PTSD and depression, is granted.

Entitlement to an effective date earlier than September 14, 2010 for fibromyalgia is denied.


REMAND

A VA examination should be scheduled as to the Veteran's headaches.  The examiner should determine whether the Veteran has a headache disability separate from his fibromyalgia, and if so, provide an opinion as to whether it is related to service, to include his in-service head injury.  A VA examination should also be scheduled to consider whether it is at least as likely as not that the Veteran's respiratory disorder is caused by his in-service exposure to sandstorms and dust storms, as well as smoke from oil wells.  Additionally, a VA examination should be conducted as to the Veteran's knees to determine whether the Veteran has a disability other than retropatellar syndrome and fibromyalgia, to specifically include arthritis, that is caused by or incurred in service.

As to the issue of entitlement to a higher rating for a chronic acquired psychiatric disorder to include PTSD and depression, the Board finds that an examination should also be provided as to the service-connected psychiatric disability to ascertain the current disability status.  The Veteran has stated that his psychiatric disorder prevents him from working or has caused him to leave employment.  Therefore, the issue of entitlement to a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) throughout the period on appeal, including prior to September 14, 2010, which is the date when the Veteran became entitled to a TDIU by a November 2016 rating decision.  As noted in the introduction, entitlement to a TDIU prior to September 14, 2010 is currently being developed after a March 2017 remand.  

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim. See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

As to entitlement to service connection for a cervical spine disability, the September 2010 VA examination of record diagnosed the Veteran with cervical strain, but commented that it was extremely mild and mostly resolved.  The examiner was unable to comment on the relationship between this condition and Gulf War syndrome without speculation.  However, since the date of that examination, the Veteran has identified injury to his neck while exercising in service as the cause of his cervical spine disability.  Additionally, the examiner's statement of inability to opine without speculation did not comply with the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010), meaning that the examiner did not explain whether the need to speculate was caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Upon remand, a supplemental opinion should be obtained that considers the in-service neck pain and complies with the Jones requirements.  

The claims folder should also be updated to include VA treatment records compiled since January 25, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi and all associated outpatient clinics dated from January 25, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination as to headaches.  After reviewing the claims file and performing any necessary examinations, the examiner should determine whether the Veteran has a headache disability that is clinically distinct from the headaches that are a symptom of his fibromyalgia.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability is caused by or otherwise related to service, with specific discussion of the January 1990 incident of striking his head on a tank in service, and exposure to environmental hazards in the Persian Gulf.

Any opinion offered must be supported by a complete rationale.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).


3.  Schedule a VA examination as to a respiratory disorder.  After reviewing the claims file and performing any necessary examination, the examiner should provide as opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder, to include COPD and asthma, is caused by service.  The examiner should discuss the Veteran's assertion that his respiratory disorder was caused by exposure to environmental hazards in the Persian Gulf, to include oil well fires, dust storms, and sandstorms.  The examiner should also consider the Veteran's assertion that he sought treatment for wheezing during service, specifically in August of 1992.

Any opinion offered must be supported by a complete rationale.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule a VA examination as to the Veteran's bilateral knee pain.  After reviewing the claims file and performing any necessary examination, the examiner should provide an opinion as to whether the Veteran's arthritis of the knees, or any other disability other than fibromyalgia or retropatellar syndrome, is at least as likely as not (50 percent or greater probability) caused by service.

Any opinion offered must be supported by a complete rationale. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected psychiatric disability.  All indicated tests should be performed.  All manifestations should be reported in detail, including as to severity and frequency, to include as to occupational and social impairment.

A full and complete rationale is required for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cervical strain diagnosed in the September 2010 VA examination is caused by or otherwise related to service.  The clinician is to specifically discuss the Veteran's assertion in his February 2017 hearing testimony that he has experienced neck pain since injuring his neck doing sit-ups in service, which is noted in the STRs in August 1990.  The clinician is also to discuss the Veteran's assertion that cervical neck strain is due to exposure to environmental hazards in the Persian Gulf.

A full and complete rationale is required for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


